               Case 17-10124-CTG        Doc 1160      Filed 04/30/21     Page 1 of 1




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

 In re:                                            Chapter 11

 LSC Wind Down, LLC, et al.,                       Case No. 17-10124 (CTG)

           Debtors.                                (Jointly Administered)


                          ORDER SETTING STATUS CONFERENCE

 THIS HEARING WILL BE HELD BY VIDEO VIA ZOOM. BOTH VIDEO AND AUDIO

 WILL BE THROUGH ZOOM. ALL PARTICIPANTS MUST REGISTER PRIOR TO THE

 HEARING AT THE PROVIDED LINK. ALL PARTICIPANTS MUST REGISTER USING

          THEIR FULL NAMES NO LATER THAN MAY 13, 2021 AT 12:00 P.M. ET.

                                     REGISTRATION LINK:

                      https://debuscourts.zoomgov.com/meeting/register/vJIsd-
                               Corz4vHdQLWYF874aCVJIa_KQDVPw

          The Court will hold a status conference in In re LSC Wind Down, LLC, on May 14, 2021,

beginning at 1:30 p.m. ET, in Courtroom No. 7. All parties are directed to use the Zoom link

above to attend the status conference electronically. If the case involves adversary proceedings,

the Debtors shall promptly send a copy of this Order to counsel for all parties thereto.

          SO ORDERED.



Dated: April 30, 2021
                                              CRAIG T. GOLDBLATT
                                              UNITED STATES BANKRUPTCY JUDGE
